FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


BARBARA AVILA; MIGUEL                      No. 14-35965
AVILA,
         Plaintiffs-Appellants,            D.C. No.
                                      2:10-cv-00408-EFS
               v.

SPOKANE SCHOOL DISTRICT 81,                 OPINION
          Defendant-Appellee.


      Appeal from the United States District Court
        for the Eastern District of Washington
       Edward F. Shea, District Judge, Presiding

       Argued and Submitted December 5, 2016
                Seattle, Washington

                    Filed March 30, 2017

 Before: M. Margaret McKeown, Richard C. Tallman,
         and Morgan Christen, Circuit Judges.

              Opinion by Judge Christen
2               AVILA V. SPOKANE SCH. DIST. 81

                            SUMMARY*


        Individuals with Disabilities Education Act

    The panel reversed the district court’s dismissal, as barred
by the statute of limitations, of claims under the Individuals
with Disabilities Education Act.

    The plaintiffs claimed that their child’s school district
failed to identify his disability or assess him for autism in
2006 and 2007. Agreeing with the Third Circuit, the panel
held that 20 U.S.C. § 1415(f)(3)(C) requires courts to bar
only claims brought more than two years after the parents or
local education agency “knew or should have known” about
the actions forming the basis of the complaint. Because the
district court barred all claims “occurring” more than two
years before the plaintiffs filed their administrative due
process complaint, the panel remanded for the district court
to determine when the plaintiffs knew or should have known
about the actions forming the basis of their complaint.

    The panel addressed another claim in a memorandum
disposition filed concurrently with its opinion.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                AVILA V. SPOKANE SCH. DIST. 81                         3

                             COUNSEL

Mark A. Silver (argued) and Jeffrey A. Zachman, Denton US
LLP, Atlanta, Georgia; Richard D. Salgado, Dentons US
LLP, Dallas, Texas; for Plaintiffs-Appellants.

Gregory Lee Stevens (argued), Stevens Clay P.S., Spokane,
Washington, for Defendant-Appellee.


                             OPINION

CHRISTEN, Circuit Judge:

     The Avilas, parents of a student in Spokane School
District 81, appeal the district court’s order dismissing their
claims that the District violated the Individuals with
Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.
The Avilas argue that the district court misapplied the statute
of limitations in 20 U.S.C. § 1415(f)(3)(C) to their claims that
the District failed to identify their child’s disability or assess
him for autism in 2006 and 2007.1

    In a question of first impression for this court, we
conclude that the IDEA’s statute of limitations requires courts
to bar only claims brought more than two years after the
parents or local educational agency “knew or should have
known” about the actions forming the basis of the complaint.
Because the district court barred all claims “occurring” more
than two years before the Avilas filed their due process


    1
      The Avilas’ claim that the District violated the IDEA by failing to
assess their child for dyslexia and dysgraphia is addressed in an
unpublished memorandum disposition filed concurrently with this opinion.
4               AVILA V. SPOKANE SCH. DIST. 81

complaint, we remand so that the district court can determine
when the Avilas knew or should have known about the
actions forming the basis of their complaint.

                         BACKGROUND

    Appellants Barbara and Miguel Avila are the parents of
G.A., a student in Spokane School District 81. In 2006, when
G.A. was five, the Avilas asked the District to evaluate him
for special education services based on “[b]ehavior” issues.
One of the reasons for this request was a preschool teacher’s
concern that G.A. might be “showing slight signs of autism.”
In December 2006, a school psychologist evaluated G.A. and
concluded that although he displayed some “behaviors of
concern,” G.A.’s behavior was not severe enough to qualify
for special education services under the IDEA. G.A.’s
mother was given a copy of the evaluation report and signed
a form stating that she agreed with the evaluation results.

    In the fall of 2007, G.A. enrolled in kindergarten. A
private third-party physician diagnosed him with Asperger’s
Disorder in October 2007, and the Avilas requested that the
District reevaluate G.A.’s eligibility for special education
services. A school psychologist concluded in a reevaluation
dated April 14, 2008 that G.A. was eligible for special
educational services under the category of autism and, from
April 2008 until February 2009, the Avilas and
representatives from the District met multiple times to discuss
an Individualized Education Program (IEP) for him.2 The


    2
      The IDEA requires IEPs, which are “written statement[s] for each
child with a disability,” as part of its mandate of ensuring students are
provided with a free appropriate public education. See 20 U.S.C.
§§ 1401(9)(D), 1414(d).
             AVILA V. SPOKANE SCH. DIST. 81                  5

Avilas and the District initially disagreed, but eventually
signed an IEP in February 2009. G.A. then began attending
ADAPT, a specialized program in the District for students
with autism.

    About a year later, the District reevaluated G.A.,
assessing his behavior, speech and language, occupational
therapy needs, and academic achievements, including
reading, writing, and mathematics. The District then drafted
another IEP. The Avilas did not agree with the reevaluation’s
findings and did not sign it. Instead, they requested an
Independent Educational Evaluation (IEE) at the District’s
expense. See Wash. Admin. Code § 392-172A-05005(1).
The District denied this request.

    The Avilas filed a request for a due process hearing with
the Washington State Office of Administrative Hearings on
April 26, 2010. As required by law after the denial of a
parent’s request for an IEE, the District also initiated a due
process hearing with the Washington State Office of
Administrative Hearings to consider whether the District’s
reevaluation was sufficient. See Wash. Admin. Code § 392-
172A-05005(2)(c). Ultimately, the ALJ ruled that the
District’s reevaluation was appropriate and that the Avilas
were not entitled to an IEE at the District’s expense. In a
separate order, the ALJ ruled in favor of the District on all
other claims. Specifically, he concluded that eleven of the
Avilas’ pre-April 2008 claims were time-barred. These
claims consisted of nine procedural claims concerning the
District’s alleged failure to give prior written notice to the
Avilas and two substantive claims. The substantive claims
alleged that the District denied G.A. a free appropriate public
education (FAPE) by failing to identify him as a child with a
disability in 2006, and that the District failed to assess his
6               AVILA V. SPOKANE SCH. DIST. 81

suspected disability in 2006 and 2007. The ALJ concluded
that no statutory exceptions applied and held that the Avilas’
claims were time-barred, reasoning “[t]he Parents[’] due
process complaint was filed on April 26, 2010 and any
complaint by Parents regarding the District actions or
inactions occurring prior to April 26, 2008 are barred by the
statu[t]e of limitations.”3

    The Avilas timely appealed both decisions to the United
States District Court for the Eastern District of Washington,
where their appeals were consolidated. The consolidated
appeal addressed seven of the claims the ALJ deemed time-
barred: five of their prior written notice claims and the two
substantive claims arguing denials of G.A.’s right to a FAPE.

    The district court agreed with the ALJ’s determination
that neither exception to the statute of limitations applied and
affirmed the ALJ’s decision that the IDEA’s two-year
limitations period barred the Avilas’ claims arising before
April 26, 2008. The district court also affirmed the ALJ’s
ruling that the April 2010 reevaluation was appropriate, that
the IEP provided G.A. with a FAPE, and that the Avilas were
not entitled to an IEE at the District’s expense. The Avilas
timely appealed to this court. They argue that the district
court improperly applied the IDEA’s statute of limitations to
their two substantive claims. They do not appeal the district
court’s ruling that their five remaining prior written notice
claims lack merit.


    3
      There are two express exceptions to the IDEA’s two-year statute of
limitations: (1) when a local educational agency misrepresents that it has
resolved issues underlying a claim; and (2) when a local educational
agency withholds necessary information. 20 U.S.C. § 1415(f)(3)(D). The
Avilas do not argue that either of these exceptions apply.
             AVILA V. SPOKANE SCH. DIST. 81                 7

   JURISDICTION AND STANDARD OF REVIEW

    The district court had jurisdiction pursuant to 20 U.S.C.
§ 1415(i)(2)(A) and 28 U.S.C. § 1331. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.

    Our court reviews de novo the district court’s conclusions
of law, including the question whether a claim is barred by a
statute of limitations. See Butler v. Nat’l Cmty. Renaissance
of Cal., 766 F.3d 1191, 1194 (9th Cir. 2014).

                       DISCUSSION

I. The IDEA’s statute of limitations requires courts to
   apply the discovery rule.

   A. Statutory overview

    “The IDEA provides federal funds to assist state and local
agencies in educating children with disabilities, but
conditions such funding on compliance with certain goals and
procedures.” Ojai Unified Sch. Dist. v. Jackson, 4 F.3d 1467,
1469 (9th Cir. 1993). The IDEA seeks “to ensure that all
children with disabilities have available to them a free
appropriate public education.” 20 U.S.C. § 1400(d)(1)(A).
“A FAPE is defined as an education that is provided at public
expense, meets the standards of the state educational agency,
and is in conformity with the student’s IEP.” Baquerizo v.
Garden Grove Unified Sch. Dist., 826 F.3d 1179, 1184 (9th
Cir. 2016) (citing 20 U.S.C. § 1401(9)). Upon request of a
parent or agency, a local educational agency must “conduct
a full and individual initial evaluation” to determine whether
a child has a disability and the child’s educational needs.
20 U.S.C. § 1414(a)(1)(A)–(C). If a child is determined to
8               AVILA V. SPOKANE SCH. DIST. 81

have a disability, a team including a local educational agency
representative, teachers, parents, and in some cases, the child,
formulates an IEP.4 § 1414(d)(1)(B). The local educational
agency must conduct a reevaluation of the child if it
“determines that the educational or related services needs,
including improved academic achievement and functional
performance, of the child warrant a reevaluation,” or if a
reevaluation is requested by the child’s parents or teacher.
§ 1414(a)(2)(A).

    The IDEA permits parents and school districts to file due
process complaints “with respect to any matter relating to the
identification, evaluation, or educational placement of the
child, or the provision of a free appropriate public education
to such child.” § 1415(b)(6)(A). The state educational
agency or local educational agency hears due process
complaints in administrative due process hearings.
§ 1415(f)(1)(A). If a party disagrees with the administrative
findings and decision, the IDEA allows for judicial review in
state courts and federal district courts. § 1415(i)(2)(A).

    B. The IDEA’s statute of limitations

    Prior to 2004, the IDEA did not include a statute of
limitations for due process hearings or complaints. See
20 U.S.C. § 1415(b)(6) (1999); S.V. v. Sherwood Sch. Dist.,
254 F.3d 877, 879 (9th Cir. 2001) (“The IDEA specifies no
limitations period governing either a plaintiff’s request for an


    4
      An IEP includes the following: 1) a statement about the child’s level
of academic achievement; 2) “measurable annual goals”; 3) a description
of how the child’s progress towards the goals will be measured; and 4) a
statement of the special education and other services to be provided.
20 U.S.C. § 1414(d)(1)(A).
               AVILA V. SPOKANE SCH. DIST. 81                         9

administrative hearing or the filing of a civil action.”).
Congress amended the IDEA in 2004 to add a two-year
statute of limitations period that is now codified in two
different provisions of the IDEA: 20 U.S.C. § 1415(b)(6)(B)
and 20 U.S.C. § 1415(f)(3)(C).5 Our circuit has not addressed
these amendments, but in G.L. v. Ligonier Valley School
District Authority, 802 F.3d 601 (3d Cir. 2015), the Third
Circuit described § 1415(b)(6)(B) and § 1415(f)(3)(C) as
alike “in almost all respects” except for one glaring
ambiguity: “§ 1415(b)(6)(B)’s two-year limitations period
runs backward instead of forward from the reasonable
discovery date.” Id. at 610.

    The Avilas contend that § 1415(f)(3)(C) requires this
court to apply a discovery rule to IDEA claims, meaning that
the statute of limitations is triggered when “a plaintiff
discovers, or reasonably could have discovered, his claim.”
See O’Connor v. Boeing N. Am., Inc., 311 F.3d 1139, 1147
(9th Cir. 2002). The District does not dispute that the
discovery rule should apply to trigger the statute of
limitations, but argues that the district court did apply the
discovery rule and that the Avilas’ claims are barred because
they failed to file suit within two years after they knew or
should have known about their claims.



     5
       The events underlying this action took place from 2006 to April
2010, and the applicable version of the IDEA was in effect from 2004 to
October 2010. See Amanda J. ex rel. Annette J. v. Clark Cty. Sch. Dist.,
267 F.3d 877, 882 n.1 (9th Cir. 2001) (applying the 1994 version of IDEA
to events that took place in 1995, despite 1997 revision of IDEA). The
2010 amendments do not materially affect the analysis or outcome of this
case. See Pub. L. No. 111-256, 124 Stat. 2643 (2010) (amending the
IDEA to change references from “mental retardation” to “intellectual
disabilities”).
10           AVILA V. SPOKANE SCH. DIST. 81

     C. Analysis

    The application of the IDEA’s statute of limitations is a
question of first impression for this court: we have not
squarely addressed the “knew or should have known”
standard in the IDEA or the seemingly contradictory
provisions in § 1415(b)(6)(B) and § 1415(f)(3)(C). In the
first federal appellate decision addressing how
§ 1415(b)(6)(B) and § 1415(f)(3)(C) should be reconciled, the
Third Circuit concluded that the IDEA’s statute of limitations
requires courts to apply the discovery rule described in
§ 1415(f)(3)(C). Ligonier, 802 F.3d at 625. The statutory
text of the IDEA, including its language and context,
persuade us that the Third Circuit’s approach in Ligonier is
correct and that the IDEA’s statute of limitations requires
courts to apply the discovery rule described in
§ 1415(f)(3)(C).       The Department of Education’s
interpretation of the 2004 statutory amendments and the
associated legislative history support this reading of the
statute.

    “When interpreting a statute, we are guided by the
fundamental canons of statutory construction and begin with
the statutory text.” United States v. Neal, 776 F.3d 645, 652
(9th Cir. 2015) (citing BedRoc Ltd., LLC v. United States,
541 U.S. 176, 183 (2004)). “The plainness or ambiguity of
statutory language is determined by reference to the language
itself, the specific context in which the language is used, and
the broader context of the statute as a whole.” Geo-Energy
Partners-1983 Ltd. v. Salazar, 613 F.3d 946, 956 (9th Cir.
2010) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341
(1997)). “If the statutory text is ambiguous, we employ other
tools, such as legislative history, to construe the meaning of
             AVILA V. SPOKANE SCH. DIST. 81               11

ambiguous terms.” Benko v. Quality Loan Serv. Corp.,
789 F.3d 1111, 1118 (9th Cir. 2015).

     Read in isolation, § 1415(f)(3)(C) appears
straightforward. Entitled “Timeline for requesting hearing,”
it states:

       A parent or agency shall request an impartial
       due process hearing within 2 years of the date
       the parent or agency knew or should have
       known about the alleged action that forms the
       basis of the complaint, or, if the State has an
       explicit time limitation for requesting such a
       hearing under this subchapter, in such time as
       the State law allows.

§ 1415(f)(3)(C). However, an ambiguity arises when
§ 1415(f)(3)(C) is read in conjunction with § 1415(b)(6)(B).
The latter states, under the heading “Types of procedures,”
that the IDEA allows:

       [An opportunity for any party to present a
       complaint] which sets forth an alleged
       violation that occurred not more than 2 years
       before the date the parent or public agency
       knew or should have known about the alleged
       action that forms the basis of the complaint,
       or, if the State has an explicit time limitation
       for presenting such a complaint under this
       subchapter, in such time as the State law
       allows . . . .

§ 1415(b)(6)(B).
12           AVILA V. SPOKANE SCH. DIST. 81

     The Third Circuit’s Ligonier decision recognized that
litigants have advanced various interpretations of the IDEA’s
statute of limitations: (1) the occurrence rule suggested by
§ 1415(b)(6)(B), under which the statute of limitations begins
to run on the date the injury occurs; (2) the discovery rule
provided in § 1415(f)(3)(C); or (3) the “2+2” rule. Ligonier,
802 F.3d at 607, 612–15. Under the 2+2 rule, the statute of
limitations is triggered when a plaintiff knew or should have
known of his claim, but the scope of redressable harm is
limited to the “two years before the reasonable discovery date
through the date the complaint was filed, which could be up
to two years after the reasonable discovery date, for a
maximum period of relief of four years.” Id. at 607.

    We first conclude that Congress did not intend the
IDEA’s statute of limitations to be governed by a strict
occurrence rule. Both § 1415(b)(6)(B) and § 1415(f)(3)(C)
include language pegging the limitations period to the date on
which the parent or agency “knew or should have known
about the alleged action that forms the basis of the
complaint,” not the date on which the action occurred. See
§ 1415(b)(6)(B), (f)(3)(C). If Congress intended a strict
occurrence rule, there would have been no need to include the
“knew or should have known” language in § 1415(b)(6)(B)
and § 1415(f)(3)(C).

    The text of the two provisions also undercuts the 2+2 rule.
Both § 1415(b)(6)(B) and § 1415(f)(3)(C) allow the two-year
statute of limitations to be replaced by “an explicit time
limitation . . . in such time as the State law allows.”
§ 1415(b)(6)(B), (f)(3)(C). If states adopt their own statutes
of limitations pursuant to these provisions, § 1415(b)(6)(B)
and § 1415(f)(3)(C) provide that the federal exceptions to the
statute of limitations still apply, see 20 U.S.C.
             AVILA V. SPOKANE SCH. DIST. 81                13

§ 1415(b)(6)(B), (f)(3)(C)–(D), and it would make little sense
to incorporate the federal exceptions for equitable tolling if
§ 1415(b)(6)(B) were a remedy cap rather than a preview of
the statute of limitations set forth in § 1415(f)(3)(C). See
Ligonier, 802 F.3d at 615. We hold that the text of the IDEA
cannot support the “2+2” construction of the statute.

    The next question is how to reconcile these two
seemingly conflicting provisions. Looking to “the specific
context in which the language is used and the broader context
of the statute as a whole,” Geo-Energy Partners-1983,
613 F.3d at 956, § 1415(b) provides an overview of the other
provisions of § 1415, including § 1415(f), while
§ 1415(f)(3)(C) addresses in more specific language the
allowable period for requesting a due process hearing. See
Ligonier, 802 F.3d at 616–18. Section 1415 is entitled
“Procedural Safeguards,” with subsection (a) mandating that
any state educational agency that receives federal assistance
under the subchapter must establish and maintain certain
procedures. Subsection (b), entitled “Types of procedures,”
broadly outlines the many procedures state educational
agencies are required to adopt, including the opportunity for
any party to present a complaint regarding the identification,
evaluation or educational placement of the child, or the
provision of a FAPE. § 1415(b).

   In contrast, § 1415(f), entitled “Impartial due process
hearing,” describes in detail the procedures required
whenever a parent or local education agency files a due
process complaint under subsection (b)(6) or (k). Section
1415(f)(2) addresses evaluations and recommendations to be
prepared in advance of a due process hearing. Section
1415(f)(3), entitled “Limitations on hearing,” is divided into
“Persons conducting hearing,” “Subject matter of hearing,”
14           AVILA V. SPOKANE SCH. DIST. 81

and “Timeline for requesting hearing.” § 1415(f)(3)(A)–(C).
It is this last provision, located in the subsection that
expressly limits the right to a due process hearing, which
specifies that the hearing must be requested within two years
from the date the parent or agency knew or should have
known about the alleged action that forms the basis of the
complaint. § 1415(f)(3)(C). Thus, the structure of § 1415
supports the conclusion that “§ 1415(b)(6)(B), though poorly
penned, was intended merely as a synopsis of
§ 1415(f)(3)[(C)]’s” “knew or should have known”
benchmark for the statute of limitations. See Ligonier,
802 F.3d at 618.

    We have considered that Congress might have intended
different limitations periods for presenting complaints and
requesting due process hearings, but that possibility is
inconsistent with the overall statutory scheme. Read that
way, subsections (b) and (f) cannot be harmonized because
§ 1415(b) would bar a complaint arising from conduct
occurring more than two years before the discovery date, but
§ 1415(f) would preserve the right to request a due process
hearing concerning the same conduct. Our task is to
harmonize the statutory scheme as a whole, and our
interpretation of § 1415 as having just one applicable
limitations period is consistent with the Department of
Education’s position that the two provisions provide the same
limitations period, discussed infra. See U.S. W. Commc’ns,
Inc. v. Hamilton, 224 F.3d 1049, 1053 (9th Cir. 2000) (stating
the duty to harmonize statutory provisions is “particularly
acute” when the provisions are enacted at the same time and
are part of the same statute).

    Other sources of statutory interpretation confirm this
reading. First, the broader context of the IDEA shows that it
             AVILA V. SPOKANE SCH. DIST. 81                 15

has a wide-ranging remedial purpose intended to protect the
rights of children with disabilities and their parents. One
express purpose of the IDEA is “to ensure that all children
with disabilities have available to them a free appropriate
public education that emphasizes special education and
related services designed to meet their unique needs and
prepare them for further education, employment, and
independent living.” 20 U.S.C. § 1400(d)(1)(A). As the
Supreme Court stated, “[a] reading of the [IDEA] that left
parents without an adequate remedy when a school district
unreasonably failed to identify a child with disabilities would
not comport with Congress’ acknowledgment of the
paramount importance of properly identifying each child
eligible for services.” Forest Grove Sch. Dist. v. T.A.,
557 U.S. 230, 245 (2009). The broad purpose of the IDEA is
clear and has been acknowledged repeatedly by our court.
See E.M. ex rel. E.M. v. Pajaro Valley Unified Sch. Dist.
Office of Admin. Hearings, 758 F.3d 1162, 1173 (9th Cir.
2014) (citing Forest Grove, 557 U.S. at 244–45); Michael P.
v. Dep’t of Educ., 656 F.3d 1057, 1060 (9th Cir. 2011)
(same); Compton Unified Sch. Dist. v. Addison, 598 F.3d
1181, 1184 (9th Cir. 2010) (same). Cutting off children’s or
parents’ remedies if violations are not discovered within two
years, as the occurrence rule and the 2+2 rule would do, is not
consistent with the IDEA’s remedial purpose. See Ligonier,
802 F.3d at 619–20 (concluding that applying the occurrence
or 2+2 rules would go against the broad remedial purpose of
the IDEA and serve as a sub silentio repeal of prior court
decisions confirming the intent of the IDEA).

    In commentary addressing its enabling regulations, the
Department of Education (DOE) stated that it interprets
§ 1415(b)(6)(B) and § 1415(f)(3)(C) to provide the same
limitations period. Assistance to States for the Education of
16            AVILA V. SPOKANE SCH. DIST. 81

Children with Disabilities and Preschool Grants for Children
with Disabilities, 71 Fed. Reg. 46,706 (Aug. 14, 2006). The
DOE’s interpretation necessarily rejects the 2+2 rule, which
assumes that § 1415(b)(6)(B) and § 1415(f)(3)(C) provide
two different limitations periods, although the agency’s
interpretation does not offer any guidance on whether the
discovery rule or occurrence rule should prevail. As the
Third Circuit noted, the DOE’s interpretation of its own
regulation should be respected if “it has the ‘power to
persuade.’” Ligonier, 802 F.3d at 621 (quoting Gonzales v.
Oregon, 546 U.S. 243, 256 (2006) and Skidmore v. Swift &
Co., 323 U.S. 134, 140 (1944)). The DOE’s rejection of the
2+2 rule is in accord with the text of § 1415(f)(3)(C), our
contextual reading of § 1415(b) as providing an overview of
procedures required by the IDEA, and the IDEA’s broader
statutory scheme.

    The IDEA’s legislative history is in accord. When the
2004 IDEA amendments were crafted, the House of
Representatives’ initial proposal was for a one-year statute of
limitations that relied on the occurrence rule and required that
a complaint “set forth a violation that occurred not more than
one year before the complaint is filed.” H.R. Rep. 108-77, at
36 (2003). The Senate version of the bill included the
wording that later became § 1415(f)(3)(C). S. Rep. 108-185,
at 222 (2003) (“A parent or public agency shall request an
impartial due process hearing within 2 years of the date the
parent or public agency knew or should have known about the
alleged action that forms the basis of the complaint . . . .”).
Considering the two draft bills, the Third Circuit concluded:

       The conference committee then incorporated
       the Senate’s version at § 1415(f) and the
       House’s version in the summary listing at
             AVILA V. SPOKANE SCH. DIST. 81                 17

       § 1415(b). When it did so, however, it omitted
       to change the backward-looking framework of
       the House’s version to the forward-looking
       framework of the Senate’s. Thus was created
       the problem we grapple with today.

Ligonier, 802 F.3d at 623. This legislative history suggests
that Congress intended to adopt the discovery rule, not the
occurrence rule, in the final version of the 2004 amendments.
See id.

    The text and purpose of the IDEA, the DOE’s
interpretation of the Act, and the legislative history of the
2004 amendments all lead us to the same conclusion. We
hold the IDEA’s statute of limitations requires courts to apply
the discovery rule without limiting redressability to the two-
year period that precedes the date when “the parent or agency
knew or should have known about the alleged action that
forms the basis of the complaint.” § 1415(f)(3)(C).

II. The district court erred by concluding that the IDEA’s
    two-year statute of limitations necessarily barred
    claims arising in 2006 and 2007.

     Having concluded that the IDEA’s statute of limitations
is triggered when “the parent or agency knew or should have
known about the alleged action that forms the basis of the
complaint,” we turn to the Avilas’ claims.                 See
§ 1415(f)(3)(C) (emphasis added). In dismissing the Avilas’
complaint, the district court cited the correct standard from
§ 1415(f)(3)(C), but concluded, “Parents’ due process
complaint was made April 26, 2010. Accordingly, unless an
exception is shown, the Court finds any alleged misconduct
prior to April 26, 2008, was not timely raised by Parents.” In
18            AVILA V. SPOKANE SCH. DIST. 81

other words, apart from considering the two express
exceptions to the IDEA’s statute of limitations, the district
court barred the Avilas’ claims arising before April 26, 2008
based on when the actions complained of occurred, rather
than applying the discovery rule.

    The district court found that Ms. Avila signed forms
agreeing with the 2006–2007 evaluation results, but this does
not end the inquiry because the Avilas’ awareness of the
evaluations does not necessarily mean they “knew or had
reason to know” of the basis of their claims before April 26,
2008. Cf. A.G. v. Paradise Valley Unified Sch. Dist. No. 69,
815 F.3d 1195, 1205 (9th Cir. 2016) (holding that parents’
consent to a disabled child’s placement does not waive later
challenges to the placement under Title II of the Americans
with Disabilities Act and § 504 of the Rehabilitation Act, “at
least where the issue is one that requires specialized expertise
a parent cannot be expected to have”). Other courts have held
that the “knew or had reason to know date” stems from when
parents know or have reason to know of an alleged denial of
a free appropriate public education under the IDEA, not
necessarily when the parents became aware that the district
acted or failed to act. See, e.g., Somoza v. N.Y. City Dep’t of
Educ., 538 F.3d 106, 114 (2d Cir. 2008) (holding that the
“knew or should have known” date occurred when parent
viewed a child’s rapid improvement in a new program);
Draper v. Atlanta Indep. Sch. Sys., 518 F.3d 1275, 1288 (11th
Cir. 2008) (holding the “knew or should have known date”
occurred after new evaluation and declining to hold that
“famil[ies] should be blamed for not being experts about
learning disabilities”).

   Because the district court barred the Avilas’ pre-April
2008 claims based on when the District’s actions occurred,
             AVILA V. SPOKANE SCH. DIST. 81                19

we remand to the district court to make findings and address
the statute of limitations under the standard we adopt here,
namely when the Avilas “knew or should have known about
the alleged action[s] that form[] the basis of the complaint.”
See § 1415(f)(3)(C).

   Each party shall bear its own costs.

   REVERSED and REMANDED.